DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of application 17/326987
Claims of US Patent# 11,048,910
1. A fingerprint identification device, comprising: 
an optical fingerprint sensor comprising a plurality of pixel units; 
at least two filter units disposed above at least two characteristic pixel units of the plurality of pixel units, 

the at least two filter units comprise filter units in at least two colors,
 and a fingerprint image of an object to be identified captured by the at least two characteristic pixel units is used to determine whether the object to be identified is a real finger; 




wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%.
1. A fingerprint identification device, comprising: 
an optical fingerprint sensor comprising a plurality of pixel units; and 
at least two filter units disposed above at least two pixel units of the plurality of pixel units, 
wherein each filter unit corresponds to at least one pixel unit, and 
the at least two filter units comprise filter units in at least two colors; 
wherein a fingerprint image with at least two colors of an object to be identified captured by the at least two pixel units is used to determine whether the object to be identified is a real finger; 
the at least two filter units constitute at least one filter unit group, each filter unit group comprises at least two filter units, and adjacent filter units in the filter unit group comprise filter units in at least two colors; and a green filter layer is disposed above other pixel units except the at least two pixel units in the plurality of pixel units, the adjacent filter units in the filter unit group comprise a red filter unit and a 

1. A fingerprint identification device, comprising: an optical fingerprint sensor comprising a plurality of pixel units; and at least two filter units disposed above at least two pixel units of the plurality of pixel units, wherein each filter unit corresponds to at least one pixel unit, and the at least two filter units comprise filter units in at least two colors; wherein a fingerprint image with at least two colors of an object to be identified captured by the at least two pixel units is used to determine whether the object to be identified is a real finger; the at least two filter units constitute at least one filter unit group, each filter unit group comprises at least two filter units, and adjacent filter no filter layer is disposed above the other pixel units, the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit.

1. A fingerprint identification device, comprising: an optical fingerprint sensor comprising a plurality of pixel units; and at least two filter units disposed above at least two pixel units of the plurality of pixel units, wherein each filter unit corresponds to at least one pixel unit, and the at least two filter units comprise filter units in at least two colors; wherein a fingerprint image with at least two colors the at least two filter units constitute at least one filter unit group, each filter unit group comprises at least two filter units, and adjacent filter units in the filter unit group comprise filter units in at least two colors; and a green filter layer is disposed above other pixel units except the at least two pixel units in the plurality of pixel units, the adjacent filter units in the filter unit group comprise a red filter unit and a blue filter unit exclusively; or no filter layer is disposed above the other pixel units, the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit.

the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit.

1. A fingerprint identification device, comprising: an optical fingerprint sensor comprising a plurality of pixel units; and at least two filter units disposed above at least two pixel units of the plurality of pixel units, wherein each filter unit corresponds to at least one pixel unit, and the at least two filter units comprise filter units in at least two colors; wherein a fingerprint image with at least two colors of an object to be identified captured by the at least two pixel units is used to determine whether the object to be identified is a real finger; the at least two filter units constitute at least one filter unit group, each filter unit group comprises at least two filter units, and adjacent filter units in the filter unit group comprise filter units in at least two colors; and a green filter layer is disposed above other pixel units except the at least two pixel units in the plurality of pixel units, the adjacent filter units in the filter unit group comprise a red filter unit and a blue filter unit exclusively; or no filter layer is disposed above the other pixel units, the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit.

1. A fingerprint identification device, comprising: an optical fingerprint sensor comprising a plurality of pixel units; and at least two filter units disposed above at least two pixel units of the plurality of pixel units, wherein each filter unit corresponds to at least one pixel unit, and the at least two filter units comprise filter units in at least two colors; wherein a fingerprint image with at least two colors of an object to be identified captured by the at least two pixel units is used to determine whether the object to be the at least two filter units constitute at least one filter unit group, each filter unit group comprises at least two filter units, and adjacent filter units in the filter unit group comprise filter units in at least two colors; and a green filter layer is disposed above other pixel units except the at least two pixel units in the plurality of pixel units, the adjacent filter units in the filter unit group comprise a red filter unit and a blue filter unit exclusively; or no filter layer is disposed above the other pixel units, the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit.

1. A fingerprint identification device, comprising: an optical fingerprint sensor comprising a plurality of pixel units; and at least two filter units disposed above at least two pixel units of the plurality of pixel units, wherein each filter unit the adjacent filter units in the filter unit group comprise a red filter unit and a blue filter unit exclusively; or no filter layer is disposed above the other pixel units, the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit.


11. The device according to claim 1, wherein the fingerprint identification device further comprises: a processor, configured to process, through a deep learning network, a fingerprint image of an object to be identified captured by the at least two characteristic pixel units to determine whether the object to be identified is a real finger.
4. The device according to claim 1, wherein the fingerprint identification device further comprises: a processor, configured to process, through a deep learning network, a fingerprint image of an object to be identified captured by the at least two pixel units to determine whether the object to be identified is a real finger, and perform fingerprint identification according to a fingerprint image captured by other pixel units except the at least two pixel units in the plurality of pixel units.
12. The device according to claim 11, wherein the processor is further configured to: perform fingerprint identification according to a fingerprint image captured by other pixel units except the at least two characteristic pixel units in the plurality of pixel units.
4. The device according to claim 1, wherein the fingerprint identification device further comprises: a processor, configured to process, through a deep learning network, a fingerprint image of an object to be identified captured by the at least two pixel units to determine whether the object to be identified is a real finger, and perform fingerprint identification according to a fingerprint image captured by other pixel units except the at least two pixel units in the plurality of pixel units.

5. The device according to claim 4, wherein the processor is further configured to: extract, from fingerprint images of a plurality of real fingers and fake fingerprints captured by the optical fingerprint sensor, sample values of the pixel units corresponding to the filter units in each fingerprint image, and recombine the sample values to obtain a color fingerprint image; and input the color fingerprint image into the deep learning network for training to obtain a model and a parameter of the deep learning network.
14. A fingerprint identification method, comprising: capturing a fingerprint image of an object to be identified through a plurality of pixel units of an optical fingerprint sensor, wherein at least two filter units are disposed above at least 

and a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; 

and determining, according to a fingerprint image of the object to be identified captured by the at least two characteristic pixel units, whether the object to be identified is a real finger.
6. A fingerprint identification method, comprising: capturing a fingerprint image of an object to be identified through a plurality of pixel units of an optical fingerprint sensor, wherein at least two filter units are disposed above at least two pixel units of the plurality of pixel units, each filter unit corresponds to at least one pixel unit, and the at least two filter units comprise filter units in at least two colors; 

and determining, according to a fingerprint image with at least two colors of the object to be identified captured by the at least two pixel units, whether the object to be identified is a real finger; wherein the determining, according to the fingerprint image with at least two colors of the object to be identified captured by the at least two pixel units, whether the object to be identified is the real finger comprises: processing, through a deep learning network, the fingerprint image of the object to be identified captured by the at least two pixel units to determine whether 

8. The method according to claim 6, further comprising: performing fingerprint identification according to a fingerprint image captured by other pixel units except the at least two pixel units in the plurality of pixel units.
16. The method according to claim 14, wherein the determining, according to the fingerprint image of the object to be identified captured by the at least two characteristic pixel units, whether the object to be identified is the real finger comprises: processing, through a deep learning network, the fingerprint image of the object to be identified captured by the at least two characteristic pixel units to determine whether the object to be identified is the real finger.
6. A fingerprint identification method, comprising: capturing a fingerprint image of an object to be identified through a plurality of pixel units of an optical fingerprint sensor, wherein at least two filter units are disposed above at least two pixel units of the plurality of pixel units, each filter unit corresponds to at least one pixel unit, and the at least two filter units comprise filter units in at least two colors; and determining, according to a fingerprint image with at least two colors of the object to be identified captured by the at least two pixel units, whether the object to be identified is a processing, through a deep learning network, the fingerprint image of the object to be identified captured by the at least two pixel units to determine whether the object to be identified is the real finger.

9. The method according to claim 6, wherein colors of the at least two filter units are different from a color of a filter layer disposed above other pixel units except the at least two pixel units in the plurality of pixel units, or no filter layer is disposed above the other pixel units; wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units is less than a first threshold, and a number of consecutive 

1. A fingerprint identification device, comprising: … and a green filter layer is disposed above other pixel units except the at least two pixel units in the plurality of pixel units, the adjacent filter units in the filter unit group comprise a red filter unit and a blue filter unit exclusively;….
20. An electronic device, comprising: a display screen; and a fingerprint identification device arranged under the display screen to implement under-display optical fingerprint detection for capturing a fingerprint pattern of a finger on the display screen; wherein the fingerprint identification device comprises: an optical fingerprint sensor comprising a plurality of pixel units; at least two filter units disposed above at least two characteristic pixel units of the plurality of pixel units, wherein each filter unit 
wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%.



Claims 1, 3-9, 11-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, 9 and 11 of U.S. Patent No. 11,048,910 in view of Frame (2003/0210332). 
Regarding claim 1 of instant application, portion of the claim is similar in scope to claim 1 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. However, claim 1 of U.S. Patent No. 11,048,910 does not teach wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed. Frame teaches a high sensitivity imaging device comprising a plurality of pixel units (Fig 7A; para [0043] an arrangement of pixels 124 across the imaging surface of an image sensor 116); at least two filter units disposed above at least two characteristic pixel units of the plurality of pixel units (Fig 7B; para [0044] With reference now to FIG. 7B, a subset of pixels 704 is illustrated. As shown in FIG. 7B, a group of color information pixels 708 is associated with color filters or color filter elements 432.); the at least two filter units comprise filter units in at least two colors (R, G; Fig 7B); wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5% (para [0044] For instance, in the example subset of pixels 704 illustrated in FIG. 7B, there are 81 pixels, 79 of which receive unfiltered light, and 3 of which (or less than 4%) receive filtered light. Accordingly, the majority of pixels 124 in the subset of pixels 704 
Regarding claim 3 of instant application is anticipated by claim 1 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 

Regarding claim 5 of instant application is anticipated by claim 1 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 6 of instant application is anticipated by claim 1 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 7 of instant application is anticipated by claim 1 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 8 of instant application is anticipated by claim 1 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 9 any claim of U.S. Patent # 11,048,910 does not teach wherein the adjacent filter units in the filter unit group comprise a red filter unit, a blue filter unit and a green filter unit exclusively; as claimed. Frame teaches the device wherein the adjacent filter units in the filter unit group comprise a red filter unit, a blue filter unit and a green filter unit exclusively (Fig 7B shows such configuration; para [0044] With reference now to FIG. 7B, a subset of pixels 704 is illustrated. As shown in FIG. 7B, a group of color information pixels 708 is associated with color filters or color filter elements 432. Alternatively, pixels 124 that are responsive to light confined to select frequency bands (i.e. colors) may comprise the group of color information pixels 708. In the example of FIG. 7B, the group of pixels 708 consists of three pixels, one of which receives light passing through a red filter 432, another that receives light passing through a green filter 432, and a third that receives light passing through a blue filter 432. Furthermore, it should be appreciated that the majority of pixels 124 included in the subset of pixels 704 do not receive filtered light.). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of US. Patent# 11048910 with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.
Regarding claim 11 of instant application is anticipated by claim 4 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 12 of instant application is anticipated by claim 4 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 13 of instant application is similar in scope to claim 5 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 14 of instant application, portion of the claim is similar in scope to claim 6 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. However, claim 6 of U.S. Patent No. 11,048,910 does not teach wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed. Frame teaches a high sensitivity imaging device comprising a plurality of pixel units (Fig 7A; para [0043] an arrangement of pixels 124 across the imaging surface of an image sensor 116); at least two filter units 
Regarding claim 15 of instant application is similar in scope to claim 8 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 16 of instant application is obviously similar in scope to claim 8 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 18 of instant application is anticipated by claim 9 of U.S. Patent # 11,048,910 as shown in the claim comparison table above.
Regarding claim 19 of instant application is obviously similar in scope to claim 1 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. 
Regarding claim 20 of instant application, portion of the claim is similar in scope to claim 11 of U.S. Patent # 11,048,910 as shown in the claim comparison table above. However, claim 11 of U.S. Patent No. 11,048,910 does not teach wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed. Frame teaches a high sensitivity imaging device comprising a plurality of pixel units (Fig 7A; para [0043] an arrangement of pixels 124 across the imaging surface of an image sensor 116); at least two filter units disposed above at least two characteristic pixel units of the plurality of pixel units .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 14, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klenkler et al. (2019/0179488) in view of Nakashiba (2013/0076911), Nilsson (9,934,421) and Frame (2003/0210332).

102; Fig 1; para [0034] In some embodiments, optical sensor 102 is implemented as a fingerprint sensor to capture a fingerprint image of a finger of a user) comprising a plurality of pixel units (para [0004] an image sensor array comprising a plurality of pixels); at least two filter units (204; Fig 3A) disposed above at least two characteristic pixel units of the plurality of pixel units (para [0004] the collimator filter comprising a plurality of light collimating apertures and light blocking material, wherein multiple light collimating apertures of the plurality of light collimating apertures are disposed within a photosensitive area of one of the pixels in the plurality of pixels, and wherein the multiple light collimating apertures are disposed over different portions of the photosensitive area of the one of the pixels; para [0040] a collimator filter layer (or light conditioning layer) 204 disposed above the image sensor array 202,; para [0053] An optional blocking layer 214 may be part of optical sensor device 200. The blocking layer 214 may be a semitransparent or opaque layer and may be disposed above the collimator filter layer 204. For example, the blocking layer 214 may be disposed between the cover layer 210 and the illumination layer 207, as shown in FIG. 3A. Alternatively, the blocking layer 214 may be disposed between the illumination layer 207 and the collimator filter layer 204. The blocking layer 214 may be configured to obscure ambient light illumination from reaching the image sensor array 202, while still allowing the optical sensor device 200 to operate. The blocking layer 214 may include a number of different materials or sub-layers. For example, a thin metal or electron conducting layer may be used where the layer thickness is less than the skin depth of light penetration in the visible spectrum. Alternatively, the blocking layer 214 may include a dye and/or pigment or several dyes and/or pigments that absorb light, for example, in the visible spectrum. As yet another alternative, the blocking layer 214 may include several sub-layers or nano-sized features configured to cause interference with certain wavelengths, such as visible light for example, so as to selectively absorb or reflect different wavelengths of light. The light absorption profile of the blocking layer 214 may be formulated to give a particular appearance of color, texture, or reflective quality thereby allowing for particular aesthetic matching or contrasting with the device into which the optical sensor device 200 is integrated. In some embodiments, a semitransparent layer may be used with visible illumination wavelengths to allow sufficient light to pass through the blocking layer to the sensing region, while still sufficiently obscuring components below), wherein each filter unit corresponds to one characteristic pixel unit (Fig 5; para [0073] FIG. 6B illustrates a collimator filter layer that is generally constructed of alternating layers of blocking material (light absorbing) and transparent material. For example, layers B1, B2, B3, and B4 illustrate light blocking layers, which comprise blocking material forming apertures 604.).
Klenkler fails to teach the at least two filter units comprise filter units in at least two colors, and a fingerprint image of an object to be identified captured by the at least two characteristic pixel units is used to determine whether the object to be identified is a real finger; wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed.

Nakashiba teaches a fingerprint identification device comprising: an optical fingerprint sensor (10; Fig 2) comprising at least two filter units (16; Fig 2) comprise filter units in at least two colors (16a, 16b; Fig 2; para [0025] a color filter 16 constituted of a first color filter 16a (first filter) and a second color filter 16b (second filter); para [0027] The first color filter 16a is a filter that allows first wavelength band light to be selectively transmitted therethrough; the second color filter 16b is a filter that allows second wavelength band light in the longer wavelength side relative to the first wavelength band to be selectively transmitted therethrough. According to the present embodiment, the first wavelength band light is blue light; the second wavelength band light is red light); wherein a fingerprint image with at least two colors of an object to be identified captured by the at least two pixel units (para [0034] the image (first image) 98 obtained by light having a shorter wavelength, i.e., light transmitting through the first color filter 16a contains much information on the surface element of an object to be imaged. Meanwhile, the image (second image) 96 obtained by light having a longer wavelength, i.e., light transmitting through the second color filter 16b contains information on the internal element of the object to be imaged as well as the surface element thereof.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Klenkler with the teachings of Nakashiba, because this will provide a device wherein a clear image of the internal element of the object to be imaged can be obtained (Nakashiba: para [0009]).



Nilsson teaches an optical spoof detection device comprising an optical sensor (col 3, lines 5-7: The optical sensor units may for example be an array of photo diodes configured to sense a light signal striking the optical sensor area of the respective photo diode); a fingerprint image of an object to be identified captured by the optical sensor is used to determine whether the object to be identified is a real finger (col 3, lines 25-45: the optical sensor may acquire a set of optical images comprising at least a first optical image acquired at a first wavelength range and a second optical image acquired at a second wavelength range different from the first wavelength range; wherein the step of matching of the edge portion of the first image with at least an edge portion of the optical image comprises: matching the edge portion of the first image with an edge portion of each of the optical images in the set of optical images. In other words, optical images are acquired at more than one wavelength. The matching of edge portions are performed for each of the wavelength ranges. This advantageously takes into account different optical properties of spoof materials which may not be characteristic for live fingers. For example, absorption and reflection characteristic of spoof materials may differ from those of live fingers. Thereby, enhanced authentication security is achieved. Acquiring images at different wavelengths may be performed by filtering methods or illumination methods known in the art, for example by reflection or absorption spectroscopy based methods).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Klenkler and Nakashiba with the teachings of Nilsson, because this will provide an improved method of detecting whether a spoof is present or not, thus providing both finger authentication and spoof detection.

Klenkler, Nakashiba and Nilsson wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed.

Frame teaches a high sensitivity imaging device comprising a plurality of pixel units (Fig 7A; para [0043] an arrangement of pixels 124 across the imaging surface of an image sensor 116); at least two filter units disposed above at least two characteristic pixel units of the plurality of pixel units (Fig 7B; para [0044] With reference now to FIG. 7B, a subset of pixels 704 is illustrated. As shown in FIG. 7B, a group of color information pixels 708 is associated with color filters or color filter elements 432.); the at least two filter units comprise filter units in at least two colors (R, G; Fig 7B); wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5% (para [0044] For instance, in the example subset of pixels 704 illustrated in FIG. 7B, there are 81 pixels, 79 of which receive unfiltered light, and 3 of which (or less than 4%) receive filtered light. Accordingly, the majority of pixels 124 in the subset of pixels 704 are provided with unfiltered light. In this example then, 96% of the pixels 124 in the subset of pixels 704 are sensitive to light of full spectral distribution. Para [0053] With reference now to FIG. 10, still another image sensor 116 in accordance with an embodiment of the present invention is illustrated. In FIG. 10, groups of color information pixels 708 receiving color filtered light are arranged about the surface of the image sensor 116 randomly. In accordance with an alternative embodiment of the present invention, the groups of color information pixels are distributed pseudo-randomly about the surface of the image sensor 116. In general, the distribution of groups of color information pixels 708 in horizontal and vertical lines should be minimized to minimize aliasing of the dominant horizontal and vertical lines found in most objects. In accordance with an embodiment of the present invention, less than 10% of the pixels 124 of the image sensor 116 receive color filtered light. In accordance with a further embodiment of the present invention, less than 5% of the pixels 124 of the image sensor 116 receive color filtered light.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.


Klenkler, Nakashiba and Nilsson fails to teach wherein a number of consecutive filter units in the at least two filter units is less than 8; as claimed.
Frame teaches the imaging device, wherein a number of consecutive filter units in the at least two filter units is less than 8 (Fig 7B shows 3 consecutive filter units which is less than 8).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Regarding claim 3, Klenkler, Nakashiba and Nilsson teaches the device as explained for claim 1 above.
Klenkler, Nakashiba and Nilsson fails to teach wherein no filter layer is disposed above other pixel units except the at least two characteristic pixel units in the plurality of pixel units; as claimed.
Frame teaches the imaging device, wherein no filter layer is disposed above other pixel units except the at least two characteristic pixel units in the plurality of pixel units (para [0044] With reference now to FIG. 7B, a subset of pixels 704 is illustrated. As shown in FIG. 7B, a group of color information pixels 708 is associated with color filters or color filter elements 432. Alternatively, pixels 124 that are responsive to light confined to select frequency bands (i.e. colors) may comprise the group of color information pixels 708. In the example of FIG. 7B, the group of pixels 708 consists of three pixels, one of which receives light passing through a red filter 432, another that receives light passing through a green filter 432, and a third that receives light passing through a blue filter 432. Furthermore, it should be appreciated that the majority of pixels 124 included in the subset of pixels 704 do not receive filtered light. For instance, in the example subset of pixels 704 illustrated in FIG. 7B, there are 81 pixels, 79 of which receive unfiltered light, and 3 of which (or less than 4%) receive filtered light. Accordingly, the majority of pixels 124 in the subset of pixels 704 are provided with unfiltered light. In this example then, 96% of the pixels 124 in the subset of pixels 704 are sensitive to light of full spectral distribution, with the result that the sensitivity of the imaging device 100 is minimally impacted by the group of color information pixels 708.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Regarding claim 4, Klenkler teaches the device as explained for claim 3 above.

Nakashiba teaches the optical spoof detection device wherein the at least two filter units (see illustrated Fig 2 below : “two filter units”) constitute at least one filter unit group (Fig 2), each filter unit group comprises at least two filter units (see illustrated Fig 2 below), and adjacent filter units in the filter unit group comprise filter units in at least two colors (para [0027] the color filter 16 constituted of the first color filter 16a and second color filter 16b. The first color filter 16a is a filter that allows first wavelength band light to be selectively transmitted therethrough; the second color filter 16b is a filter that allows second wavelength band light in the longer wavelength side relative to the first wavelength band to be selectively transmitted therethrough.).

    PNG
    media_image1.png
    427
    717
    media_image1.png
    Greyscale



Regarding claim 5, Klenkler, Nakashiba and Nilsson teaches the device as explained for claim 4 above.
Klenkler, Nakashiba and Nilsson fails to teach the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit; as claimed.
Frame teaches the imaging device, the adjacent filter units in the filter unit group comprise at least two of a red filter unit, a green filter unit and a blue filter unit (para [0047] With reference now to FIG. 7D, a group of color information pixels 708 included in a subset of pixels 704 in accordance with another embodiment of the present invention is illustrated. The group of color information pixels 708 illustrated in FIG. 7D differs from the group of color information pixels 708 illustrated in FIGS. 7B and 7C in that the group of color information pixels 708 illustrated in FIG. 7D implements a Bayer filter. Color information regarding the imaged object 120 is obtained only from those pixels in the group of color information pixels 708. Therefore, the group of color information pixels 708 receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels 124 within a subset of pixels 704. The remainder of the pixels 124 provide luminance information. This arrangement provides high sensitivity, by limiting the number of pixels 124 receiving filtered light as compared to prior art systems).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Regarding claim 10, Klenkler, Nakashiba and Nilsson teaches the device as explained for claim 1 above.
Klenkler, Nakashiba and Nilsson fails to teach the at least two filter units constitute a plurality of filter unit groups which are discretely distributed above a pixel array constituted by the plurality of pixel units.; as claimed.
Frame teaches the imaging device, the at least two filter units constitute a plurality of filter unit groups which are discretely distributed above a pixel array constituted by the plurality of pixel units. (para [0051] In FIG. 8, an alternative arrangement of pixel subsets are depicted. In particular, the image sensor 116 illustrated in FIG. 8 comprises square pixel subsets 804, and rectangular pixel subsets 808. The rectangular pixel subsets 808 are the result of staggering the subsets of pixels 804 with respect to one another, so that continuous columns of pixel subsets 804 are not formed. The subsets of pixels 804, 808 each contain groups of pixels 708 that receive color filtered light. The groups of pixels 708 represent a small proportion (i.e. less than half) of the total number of pixels 124 available within a subset of pixels 804, 808. By staggering the subsets of pixels 804, 808, the color information obtained by the groups of pixels 708 can reduce the aliasing that can occur as a result of the relatively sparse color information obtained by an image sensor 116 in accordance with the present invention.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Regarding claim 14, Klenkler teaches a fingerprint identification method, comprising: capturing a fingerprint image of an object to be identified through a plurality of pixel units of an optical fingerprint sensor (102; Fig 1; para [0034] In some embodiments, optical sensor 102 is implemented as a fingerprint sensor to capture a fingerprint image of a finger of a user) (para [0004] an image sensor array comprising a plurality of pixels), wherein at least two filter units (204; Fig 3A) disposed above at least two characteristic pixel units of the plurality of pixel units (para [0004] the collimator filter comprising a plurality of light collimating apertures and light blocking material, wherein multiple light collimating apertures of the plurality of light collimating apertures are disposed within a photosensitive area of one of the pixels in the plurality of pixels, and wherein the multiple light collimating apertures are disposed over different portions of the photosensitive area of the one of the pixels; para [0040] a collimator filter layer (or light conditioning layer) 204 disposed above the image sensor array 202,; para [0053] An optional blocking layer 214 may be part of optical sensor device 200. The blocking layer 214 may be a semitransparent or opaque layer and may be disposed above the collimator filter layer 204. For example, the blocking layer 214 may be disposed between the cover layer 210 and the illumination layer 207, as shown in FIG. 3A. Alternatively, the blocking layer 214 may be disposed between the illumination layer 207 and the collimator filter layer 204. The blocking layer 214 may be configured to obscure ambient light illumination from reaching the image sensor array 202, while still allowing the optical sensor device 200 to operate. The blocking layer 214 may include a number of different materials or sub-layers. For example, a thin metal or electron conducting layer may be used where the layer thickness is less than the skin depth of light penetration in the visible spectrum. Alternatively, the blocking layer 214 may include a dye and/or pigment or several dyes and/or pigments that absorb light, for example, in the visible spectrum. As yet another alternative, the blocking layer 214 may include several sub-layers or nano-sized features configured to cause interference with certain wavelengths, such as visible light for example, so as to selectively absorb or reflect different wavelengths of light. The light absorption profile of the blocking layer 214 may be formulated to give a particular appearance of color, texture, or reflective quality thereby allowing for particular aesthetic matching or contrasting with the device into which the optical sensor device 200 is integrated. In some embodiments, a semitransparent layer may be used with visible illumination wavelengths to allow sufficient light to pass through the blocking layer to the sensing region, while still sufficiently obscuring components below), each filter unit corresponds to at least one characteristic pixel unit (Fig 5; para [0073] FIG. 6B illustrates a collimator filter layer that is generally constructed of alternating layers of blocking material (light absorbing) and transparent material. For example, layers B1, B2, B3, and B4 illustrate light blocking layers, which comprise blocking material forming apertures 604.). Klenkler also further teaches optical sensor may also utilize principles of internal reflection to detect input objects in contact with a sensing surface (para [0038]).

Klenkler fails to teach the at least two filter units comprise filter units in at least two colors; and a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; and determining, according to a fingerprint image of the object to be identified captured by the at least two characteristic pixel units, whether the object to be identified is a real finger; as claimed.

Nakashiba teaches a fingerprint identification method comprising: an optical fingerprint sensor (10; Fig 2) comprising at least two filter units (16; Fig 2) comprise filter units in at least two colors (16a, 16b; Fig 2; para [0025] a color filter 16 constituted of a first color filter 16a (first filter) and a second color filter 16b (second filter); para [0027] The first color filter 16a is a filter that allows first wavelength band light to be selectively transmitted therethrough; the second color filter 16b is a filter that allows second wavelength band light in the longer wavelength side relative to the first wavelength band to be selectively transmitted therethrough. According to the present embodiment, the first wavelength band light is blue light; the second wavelength band light is red light). Nakashiba further teaches the method, wherein a fingerprint image with at least two colors of an object to be identified captured by the at least two pixel units (para [0034] the image (first image) 98 obtained by light having a shorter wavelength, i.e., light transmitting through the first color filter 16a contains much information on the surface element of an object to be imaged. Meanwhile, the image (second image) 96 obtained by light having a longer wavelength, i.e., light transmitting through the second color filter 16b contains information on the internal element of the object to be imaged as well as the surface element thereof.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Klenkler with the teachings of Nakashiba, because this will provide a device wherein a clear image of the internal element of the object to be imaged can be obtained (Nakashiba: para [0009]).

Klenkler and Nakashiba fails to teach and a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; to determine whether the object to be identified is a real finger; as claimed.
col 3, lines 5-7: The optical sensor units may for example be an array of photo diodes configured to sense a light signal striking the optical sensor area of the respective photo diode); a fingerprint image of an object to be identified captured by the optical sensor is used to determine whether the object to be identified is a real finger (col 3, lines 25-45: the optical sensor may acquire a set of optical images comprising at least a first optical image acquired at a first wavelength range and a second optical image acquired at a second wavelength range different from the first wavelength range; wherein the step of matching of the edge portion of the first image with at least an edge portion of the optical image comprises: matching the edge portion of the first image with an edge portion of each of the optical images in the set of optical images. In other words, optical images are acquired at more than one wavelength. The matching of edge portions are performed for each of the wavelength ranges. This advantageously takes into account different optical properties of spoof materials which may not be characteristic for live fingers. For example, absorption and reflection characteristic of spoof materials may differ from those of live fingers. Thereby, enhanced authentication security is achieved. Acquiring images at different wavelengths may be performed by filtering methods or illumination methods known in the art, for example by reflection or absorption spectroscopy based methods).

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Klenkler and Nakashiba with the 

Klenkler, Nakashiba and Nilsson wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed.

Frame teaches a high sensitivity imaging device comprising a plurality of pixel units (Fig 7A; para [0043] an arrangement of pixels 124 across the imaging surface of an image sensor 116); at least two filter units disposed above at least two characteristic pixel units of the plurality of pixel units (Fig 7B; para [0044] With reference now to FIG. 7B, a subset of pixels 704 is illustrated. As shown in FIG. 7B, a group of color information pixels 708 is associated with color filters or color filter elements 432.); the at least two filter units comprise filter units in at least two colors (R, G; Fig 7B); wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5% (para [0044] For instance, in the example subset of pixels 704 illustrated in FIG. 7B, there are 81 pixels, 79 of which receive unfiltered light, and 3 of which (or less than 4%) receive filtered light. Accordingly, the majority of pixels 124 in the subset of pixels 704 are provided with unfiltered light. In this example then, 96% of the pixels 124 in the subset of pixels 704 are sensitive to light of full spectral distribution. Para [0053] With reference now to FIG. 10, still another image sensor 116 in accordance with an embodiment of the present invention is illustrated. In FIG. 10, groups of color information pixels 708 receiving color filtered light are arranged about the surface of the image sensor 116 randomly. In accordance with an alternative embodiment of the present invention, the groups of color information pixels are distributed pseudo-randomly about the surface of the image sensor 116. In general, the distribution of groups of color information pixels 708 in horizontal and vertical lines should be minimized to minimize aliasing of the dominant horizontal and vertical lines found in most objects. In accordance with an embodiment of the present invention, less than 10% of the pixels 124 of the image sensor 116 receive color filtered light. In accordance with a further embodiment of the present invention, less than 5% of the pixels 124 of the image sensor 116 receive color filtered light.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Regarding claim 17, Klenkler, Nakashiba and Nilsson teaches the method as explained for claim 14 above.
Klenkler, Nakashiba and Nilsson fails to teach wherein a number of consecutive filter units in the at least two filter units is less than 8; as claimed.
Fig 7B shows 3 consecutive filter units which is less than 8).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Regarding claim 18, Klenkler, Nakashiba and Nilsson teaches the method as explained for claim 14 above.
Klenkler, Nakashiba and Nilsson fails to teach wherein no filter layer is disposed above other pixel units except the at least two characteristic pixel units in the plurality of pixel units; as claimed.
Frame teaches the imaging device, wherein no filter layer is disposed above other pixel units except the at least two characteristic pixel units in the plurality of pixel units (para [0044] With reference now to FIG. 7B, a subset of pixels 704 is illustrated. As shown in FIG. 7B, a group of color information pixels 708 is associated with color filters or color filter elements 432. Alternatively, pixels 124 that are responsive to light confined to select frequency bands (i.e. colors) may comprise the group of color information pixels 708. In the example of FIG. 7B, the group of pixels 708 consists of three pixels, one of which receives light passing through a red filter 432, another that receives light passing through a green filter 432, and a third that receives light passing through a blue filter 432. Furthermore, it should be appreciated that the majority of pixels 124 included in the subset of pixels 704 do not receive filtered light. For instance, in the example subset of pixels 704 illustrated in FIG. 7B, there are 81 pixels, 79 of which receive unfiltered light, and 3 of which (or less than 4%) receive filtered light. Accordingly, the majority of pixels 124 in the subset of pixels 704 are provided with unfiltered light. In this example then, 96% of the pixels 124 in the subset of pixels 704 are sensitive to light of full spectral distribution, with the result that the sensitivity of the imaging device 100 is minimally impacted by the group of color information pixels 708.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Regarding claim 20, Klenkler teaches an electronic device, comprising: a display screen (120; Fig 2); and a fingerprint identification device (para [0027] FIG. 1 is a block diagram of an example of an electronic device 100 that includes an optical sensor 102 and a processing system 104, according to an embodiment of the disclosure.) arranged under the display screen to implement under-display optical fingerprint detection for capturing a 102; Fig 1; para [0034] In some embodiments, optical sensor 102 is implemented as a fingerprint sensor to capture a fingerprint image of a finger of a user. Para [0039] Alternatively, a separate discrete component 122 includes an optical sensor that provides the optical sensing capabilities); wherein the fingerprint identification device comprises: an optical fingerprint sensor (102; Fig 1; 122; Fig 2) comprising a plurality of pixel units (para [0004] an image sensor array comprising a plurality of pixels); at least two filter units (204; Fig 3A) disposed above at least two characteristic pixel units of the plurality of pixel units (para [0004] the collimator filter comprising a plurality of light collimating apertures and light blocking material, wherein multiple light collimating apertures of the plurality of light collimating apertures are disposed within a photosensitive area of one of the pixels in the plurality of pixels, and wherein the multiple light collimating apertures are disposed over different portions of the photosensitive area of the one of the pixels; para [0040] a collimator filter layer (or light conditioning layer) 204 disposed above the image sensor array 202,; para [0053] An optional blocking layer 214 may be part of optical sensor device 200. The blocking layer 214 may be a semitransparent or opaque layer and may be disposed above the collimator filter layer 204. For example, the blocking layer 214 may be disposed between the cover layer 210 and the illumination layer 207, as shown in FIG. 3A. Alternatively, the blocking layer 214 may be disposed between the illumination layer 207 and the collimator filter layer 204. The blocking layer 214 may be configured to obscure ambient light illumination from reaching the image sensor array 202, while still allowing the optical sensor device 200 to operate. The blocking layer 214 may include a number of different materials or sub-layers. For example, a thin metal or electron conducting layer may be used where the layer thickness is less than the skin depth of light penetration in the visible spectrum. Alternatively, the blocking layer 214 may include a dye and/or pigment or several dyes and/or pigments that absorb light, for example, in the visible spectrum. As yet another alternative, the blocking layer 214 may include several sub-layers or nano-sized features configured to cause interference with certain wavelengths, such as visible light for example, so as to selectively absorb or reflect different wavelengths of light. The light absorption profile of the blocking layer 214 may be formulated to give a particular appearance of color, texture, or reflective quality thereby allowing for particular aesthetic matching or contrasting with the device into which the optical sensor device 200 is integrated. In some embodiments, a semitransparent layer may be used with visible illumination wavelengths to allow sufficient light to pass through the blocking layer to the sensing region, while still sufficiently obscuring components below), wherein each filter unit corresponds to one characteristic pixel unit (Fig 5; para [0073] FIG. 6B illustrates a collimator filter layer that is generally constructed of alternating layers of blocking material (light absorbing) and transparent material. For example, layers B1, B2, B3, and B4 illustrate light blocking layers, which comprise blocking material forming apertures 604.).

Klenkler fails to teach the at least two filter units comprise filter units in at least two colors, and a fingerprint image of an object to be identified captured by the at least two characteristic pixel units is used to determine whether the object to be identified is a real finger; wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed.

Nakashiba teaches a fingerprint identification device comprising: an optical fingerprint sensor (10; Fig 2) comprising at least two filter units (16; Fig 2) comprise filter units in at least two colors (16a, 16b; Fig 2; para [0025] a color filter 16 constituted of a first color filter 16a (first filter) and a second color filter 16b (second filter); para [0027] The first color filter 16a is a filter that allows first wavelength band light to be selectively transmitted therethrough; the second color filter 16b is a filter that allows second wavelength band light in the longer wavelength side relative to the first wavelength band to be selectively transmitted therethrough. According to the present embodiment, the first wavelength band light is blue light; the second wavelength band light is red light); wherein a fingerprint image with at least two colors of an object to be identified captured by the at least two pixel units (para [0034] the image (first image) 98 obtained by light having a shorter wavelength, i.e., light transmitting through the first color filter 16a contains much information on the surface element of an object to be imaged. Meanwhile, the image (second image) 96 obtained by light having a longer wavelength, i.e., light transmitting through the second color filter 16b contains information on the internal element of the object to be imaged as well as the surface element thereof.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Klenkler with the teachings of Nakashiba, because this will provide a device wherein a clear image of the internal element of the object to be imaged can be obtained (Nakashiba: para [0009]).

Klenkler and Nakashiba fails to teach captured image is used to determine whether the object to be identified is a real finger; wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed.

Klenkler and Nakashiba fails to teach and the light signals are used to determine whether the object to be identified above the display screen is a real finger; as claimed.

Nilsson teaches an optical spoof detection device comprising an optical sensor (col 3, lines 5-7: The optical sensor units may for example be an array of photo diodes configured to sense a light signal striking the optical sensor area of the respective photo diode); a fingerprint image of an object to be identified captured by the optical sensor is used to determine whether the object to be identified is a real finger (col 3, lines 25-45: the optical sensor may acquire a set of optical images comprising at least a first optical image acquired at a first wavelength range and a second optical image acquired at a second wavelength range different from the first wavelength range; wherein the step of matching of the edge portion of the first image with at least an edge portion of the optical image comprises: matching the edge portion of the first image with an edge portion of each of the optical images in the set of optical images. In other words, optical images are acquired at more than one wavelength. The matching of edge portions are performed for each of the wavelength ranges. This advantageously takes into account different optical properties of spoof materials which may not be characteristic for live fingers. For example, absorption and reflection characteristic of spoof materials may differ from those of live fingers. Thereby, enhanced authentication security is achieved. Acquiring images at different wavelengths may be performed by filtering methods or illumination methods known in the art, for example by reflection or absorption spectroscopy based methods).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Klenkler and Nakashiba with the teachings of Nilsson, because this will provide an improved method of detecting whether a spoof is present or not, thus providing both finger authentication and spoof detection.

Klenkler, Nakashiba and Nilsson wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5%; as claimed.

Frame teaches a high sensitivity imaging device comprising a plurality of pixel units (Fig 7A; para [0043] an arrangement of pixels 124 across the imaging surface of an image sensor 116); at least two filter units disposed above at least two characteristic pixel units of the plurality of pixel units (Fig 7B; para [0044] With reference now to FIG. 7B, a subset of pixels 704 is illustrated. As shown in FIG. 7B, a group of color information pixels 708 is associated with color filters or color filter elements 432.); the at least two filter units comprise filter units in at least two colors (R, G; Fig 7B); wherein a ratio of a number of the at least two filter units to a total number of the plurality of pixel units in the optical fingerprint sensor is less than 5% (para [0044] For instance, in the example subset of pixels 704 illustrated in FIG. 7B, there are 81 pixels, 79 of which receive unfiltered light, and 3 of which (or less than 4%) receive filtered light. Accordingly, the majority of pixels 124 in the subset of pixels 704 are provided with unfiltered light. In this example then, 96% of the pixels 124 in the subset of pixels 704 are sensitive to light of full spectral distribution. Para [0053] With reference now to FIG. 10, still another image sensor 116 in accordance with an embodiment of the present invention is illustrated. In FIG. 10, groups of color information pixels 708 receiving color filtered light are arranged about the surface of the image sensor 116 randomly. In accordance with an alternative embodiment of the present invention, the groups of color information pixels are distributed pseudo-randomly about the surface of the image sensor 116. In general, the distribution of groups of color information pixels 708 in horizontal and vertical lines should be minimized to minimize aliasing of the dominant horizontal and vertical lines found in most objects. In accordance with an embodiment of the present invention, less than 10% of the pixels 124 of the image sensor 116 receive color filtered light. In accordance with a further embodiment of the present invention, less than 5% of the pixels 124 of the image sensor 116 receive color filtered light.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the teachings of Klenkler, Nakashiba and Nilsson with the teachings of Frame, because the group of color information pixels receiving light filtered to within selected frequency bands represents a small proportion (i.e. less than half) of the total pixels within a subset of pixels; this arrangement provides high sensitivity, by limiting the number of pixels receiving filtered light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623